U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53104 Onteco Corporation (Name of small business issuer in its charter) Nevada 51-0668045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida 33180 (Address of principal executive offices) (305) 932-9795 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 15, 2011 Common Stock, $0.001 ONTECO CORPORATION Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Notes to Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 4. Reserved and Removed 23 Item 5. Other Information 23 Item 6. Exhibits 23 2 PART I ITEM 1. FINANCIAL STATEMENTS ONTECO CORPORATION CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (Unaudited) ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Financial Statements (Expressed in U.S. Dollars) Index Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Stockholders’ Deficit F-6 Notes to the Consolidated Financial Statements F-9 F-1 ONTECO CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS As of June 30, 2011 (unaudited) As ofDecember 31, 2010 (audited) ASSETS CURRENT ASSETS Cash in Banks $ $ Due from NexPhase Lighting - Project Development Costs - Accounts Receivable - Shop Supplies - Prepaid Expenses - TOTAL CURRENT ASSETS FIXED ASSETS Property and Equipment - Net - TOTAL FIXED ASSETS - OTHER ASSETS Security Deposits - Intellectual Property - TOTAL OTHER ASSETS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Interest - Accrued Employee Compensation Sales Tax Payable - Notes Payable – Related Parties Notes Payable – Third Parties TOTAL CURRENT LIABILITIES OTHER LIABILITIES - - TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred Stock, $0.001 Par Value: 100,000,000 Shares Authorized; Zero Shares Issued and Outstanding At December 31, 2010 and 2009, Respectively - - Common Stock, $0.001 Par Values; 750,000,000 Shares & 75,000,000 Shares Authorized; 253,058,765 and 116,890,258 Issued and Outstanding at June 30, 2011 and 2010, Respectively 253,303 116,890 Paid in Capital Treasure Stock ) - Accumulated Deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See Notes to Consolidated Financial Statements F-2 ONTECO CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended 06/30/2011 (unaudited) Three Months Ended 06/30/2010 (unaudited) Six Months Ended 06/30/2011 (unaudited) Six Months Ended 06/30/2010 (unaudited) Cumulative Results From Inception 12/31/2007 Through 06/30/2011 (unaudited) REVENUE Total Revenue $ $
